DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections – 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 2, 6-9, 13-16 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barton et al. (US 20140095894 A1 hereinafter, Barton ‘894) in combination with XXXXXXXXXX.
Regarding claim 1; Barton ‘894 discloses a system (Fig. 1, Computer System); 
comprising: 
a computing device (Fig. 1, Device 109); 
and program instructions executable in the computing device that, when executed by the computing device (i.e. One or more aspects may be embodied in computer-usable or readable data and/or computer-executable instructions, such as in one or more program modules, executed by one or more computers or other devices. Paragraph 0066); 
access a device policy from the sound payload (i.e. In step 1403 the device may separately and/or distinctly receive one or more policy files defining one or more operational and/or behavioral limitations of the managed app, e.g., based on enterprise security policy. Paragraph 0144)
and apply the device policy to an operation of the computing device (Fig. 14, Step 1405 i.e. While the policy files may be optionally received as separate files, the policy files may be received as part of a same communication or installation process as the managed app. In step 1405 the mobile device executes the managed app in accordance with the policy files. Paragraphs 0144-0145)
Barton ‘894 does not expressly disclose the limitations as expressed below.
Iyer ‘698 discloses cause the computing device to at least: configure the computing device to operate in a sound enrollment mode associated with a management service (Fig. 10, Step 1002 i.e. At 1002, the computing device may receive, over a network, a communication from an audio source including additional content associated with embedded data embedded in audio content to be provided to a plurality of electronic devices. In some examples, the computing device may store the received additional content in a Web CMS repository in association with an identifier of the audio content, the source of the audio content, or the like. Paragraph 0154) 
receive a sound payload associated with the management service from a microphone associated with the computing device (Fig. 8, Step 802 i.e. At 802, an electronic device may receive sound through a microphone. As several examples, the sound may be emitted from a radio that receives the sound in a radio transmission, may be emitted by a television that receives the sound in a television transmission, may be emitted by an electronic device that receives the sound as a streaming transmission, may be emitted by an electronic device that plays back a downloaded file, and so forth. Accordingly, implementations are not limited by the source of the sound. See Abstract & Paragraph 0142)
Barton ‘894 and Iyer ‘698 are combinable because they are from same field of endeavor of speech systems (Iyer ‘698 at “Background”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Barton ‘894 by adding the limitations as taught by Iyer ‘698. The motivation for doing so would have been advantageous because consumers often desire the option to obtain additional information that may be associated with the subject of the audio and this would help the consumers obtain the additional information.  
Therefore, it would have been obvious to combine Barton ‘894 with Iyer ‘698 to obtain the invention as specified.

Regarding claim 2; Barton ‘894 discloses wherein the sound payload comprises an encrypted portion and a non-encrypted portion, wherein the encrypted portion comprises at least one of an organizational group identifier, a staging user identifier, or a staging user credential (i.e. Secure general data may use a strong form of encryption such as AES 128-bit encryption or the like, while highly secure data 338 may use a very strong form of encryption such as AES 256-bit encryption. The certificates stored on the mobile device 302 may be stored in an encrypted location on the mobile device, the certificate may be temporarily stored on the mobile device 302 for use at the time of authentication, and the like. Paragraphs 0078 & 0082) 

Regarding claim 6; Barton ‘894 discloses wherein the sound payload comprises a non-encrypted portion, and the non-encrypted portion comprises a uniform resource locator (URL) associated with the management service for enrolling the computing device to be managed by the management service (i.e. Fig. 32 is a flowchart 3200 of example method steps for cross -device URL sharing. Similar to selecting a file to share, a user may select a URL to share (block 3202), e.g., by highlighting the URL. The user may then initiate a cross -device request as described above (block 3204) and launch the multi -device client (block 3206). The user may select a destination from a list of destinations (block 3208), e.g., another device or an individual. With the destination selected, the multi -device client may upload the URL to the cloud service (block 3210). The cloud service may similarly notify the destination device of the shared URL (block 3212). The notification may include the shared URL. Paragraphs 0520-0521).

Regarding claim 7; Barton ‘894 does not expressly disclose the limitations as expressed below.
Iyer ‘698 discloses wherein the sound payload comprises a human-imperceptible portion and a human-perceptible portion (i.e. Fig. 4 illustrates an example process for embedding data into an audio signal while also making the embedded data inaudible for humans according to some implementations. At 420, a psychoacoustic model may be used to extract a psychoacoustic mask from the audio signal. In the examples herein, a psychoacoustic mask may be based on the human perception of sound. For instance, the human ear can hear frequencies from around 20 Hz to 20000 Hz. Paragraphs 0008 & 0087)
 Barton ‘894 and Iyer ‘698 are combinable because they are from same field of endeavor of speech systems (Iyer ‘698 at “Background”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Barton ‘894 by adding the limitations as taught by Iyer ‘698. The motivation for doing so would have been advantageous because consumers often desire the option to obtain additional information that may be associated with the subject of the audio and this would help the consumers obtain the additional information.  
Therefore, it would have been obvious to combine Barton ‘894 with Iyer ‘698 to obtain the invention as specified.

Regarding claim 8; Claim 8 contains substantially the same subject matter as claim 1. Therefore, claim 8 is rejected on the same grounds as claim 1. However, claim 8 further discloses a non-transitory computer-readable medium embodying program instructions to execute the method. Barton ‘894 discloses at Paragraph 0303 wherein the various components 1900-1904 of the system may be implemented as code modules that are stored on any type(s) of non-transitory computer storage device or system.

Regarding claim 9; Claim 9 contains substantially the same subject matter as claim 2. Therefore, claim 9 is rejected on the same grounds as claim 2.
Regarding claim 13; Claim 13 contains substantially the same subject matter as claim 6. Therefore, claim 13 is rejected on the same grounds as claim 6.
Regarding claim 14; Claim 14 contains substantially the same subject matter as claim 7. Therefore, claim 14 is rejected on the same grounds as claim 7.
Regarding claim 15; Claim 15 contains substantially the same subject matter as claim 1. Therefore, claim 15 is rejected on the same grounds as claim 1.
Regarding claim 16; Claim 16 contains substantially the same subject matter as claim 2. Therefore, claim 16 is rejected on the same grounds as claim 2.
Regarding claim 20; Claim 20 contains substantially the same subject matter as claim 6. Therefore, claim 20 is rejected on the same grounds as claim 6.


Allowable Subject Matter
1.	Claims 3-5, 10-12 & 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

2.	Claim 5 depends on indicated objected claim 4. Therefore, by virtue of its dependency, Claim 5 is also indicated as objected subject matter. 

3.	Claim 12 depends on indicated objected claim 11. Therefore, by virtue of its dependency, Claim 12 is also indicated as objected subject matter.
4.	Claim 19 depends on indicated objected claim 18. Therefore, by virtue of its dependency, Claim 19 is also indicated as objected subject matter.


Examiners Statement of Reasons for Allowance
The cited reference (Barton ‘894) teaches improved techniques for managing enterprise applications on mobile devices are described herein. Each enterprise mobile application running on the mobile device has an associated policy through which it interacts with its environment. The policy selectively blocks or allows activities involving the enterprise application in accordance with rules established by the enterprise. Together, the enterprise applications running on the mobile device form a set of managed applications. Managed applications are typically allowed to exchange data with other managed applications, but are blocked from exchanging data with other applications, such as the user's own personal applications. Policies may be defined to manage data sharing, mobile resource management, application specific information, networking and data access solutions, device cloud and transfer, dual mode application software, enterprise app store access, and virtualized application and resources, among other things.
The cited reference (Iyer ‘698) teaches wherein some examples include receiving audio content through a microphone of an electronic device and determining whether embedded data is included in the received audio content. The electronic device may decode the received audio content to extract the embedded data. In addition, the electronic device may perform at least one of: sending a communication to a computing device over a network based on the extracted embedded data, or presenting information on a display of the electronic device based on the extracted embedded data.
The cited references fail to disclose wherein transmit a request for a decryption key to the management service, wherein the request is transmitted based at least in part on a server address in the sound payload; receive the decryption key from the management service; and decrypt an encrypted portion of the sound payload using the decryption key, wherein the decrypting the encrypted portion provides access to at least one of a staging user identifier or a staging user credential; determine that an encrypted portion of the sound payload has an advanced mode indicator; and extract a device identifier from the encrypted portion; determine that the device identifier matches a stored device identifier from the computing device; and enroll the computing device with the management service using a user profile associated with the device identifier. As a result, and for these reasons Examiner indicates Claims 3-5, 10-12 & 17-19 as allowable subject matter. 


Relevant Prior Art References Not Relied Upon
1.	Borzycki et al. (US 20140108792 A1) - Aspects described herein allow multiple devices to function as a coherent whole, allowing each device to take on distinct functions that are complementary to one another. Aspects described herein also allow the devices function as a coherent whole when interconnected devices and their respective applications are configured to operate in various operation modes, when management policies are employed to control the operation of the interconnected devices and their respective applications, when transferring content between the interconnected devices and storing the content at those devices, when obtaining access credentials for the interconnected devices that enable the devices to access enterprise resources, when a policy agent applies management policies to control operation of and interaction between the interconnected devices, and when the interconnected devices are used to access an enterprise application store.
2.	Ghetti et al. (US 9,608,809 B1) - Systems and methods for securing or encrypting data or other information arising from a user's interaction with software and/or hardware, resulting in transformation of original data into ciphertext. Generally, the ciphertext is generated using context-based keys that depend on the environment in which the original data originated and/or was accessed. The ciphertext can be stored in a user's storage device or in an enterprise database (e.g., at-rest encryption) or shared with other users (e.g., cryptographic communication). The system generally allows for secure federation across organizations, including mechanisms to ensure that the system itself and any other actor with pervasive access to the network cannot compromise the confidentially of the protected data. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS T. RILEY, ESQ.
Primary Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677